Citation Nr: 0836979	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-39 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1. Service connection for hypertension was denied by an 
August 2001 rating decision.  The veteran appealed this 
decision to the Board, and the denial was affirmed in 
December 2003.  The Board decision is final.
 
2.  Evidence submitted since December 2003 is new, relates to 
a fact necessary to substantiate the claim for service 
connection for hypertension, and raises a reasonable 
possibility of substantiating the claim.   

3.  Hypertension was not present in service and is not 
otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The December 2003 Board decision is final.  38 U.S.C.A. 
§ 7104 (b) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence has been submitted regarding 
the veteran's claim of entitlement to service connection for 
hypertension; therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate his claim for service connection.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The March 2006 notice informed the 
veteran of the process by which initial disability ratings 
and effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the veteran has 
been able to participate effectively in the processing of his 
claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006). Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. The veteran has been medically 
evaluated in conjunction with his claims.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.   Without deciding whether the 
notice and development requirements of Kent have been 
satisfied in the present case, it is the Board's conclusion 
that the case does not preclude the Board from adjudicating 
this portion of the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran by reopening 
the claim of service connection for hypertension, and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The veteran seeks service connection for hypertension which 
he contends began in military service.  He claims that he was 
diagnosed with hypertension during his separation examination 
but opted to seek private treatment because he would have 
been held pass his discharge date.
  
The veteran originally filed his claim for entitlement to 
service connection for hypertension in May 1970.  In an 
August 1970 rating decision, the RO denied his claim.  In 
deciding the claim, the RO relied upon service treatment 
records and medical evidence from his then treating 
physician.  He did not appeal this decision, and it became 
final.  38 U.S.C.A. § 4005 (c) (1964); 38 C.F.R. §§  3.160, 
19.118, 19.153 (1970).

In March 1992, the veteran sought to reopen his claim by 
submitting current medical treatment records.  At that time, 
a September 1992 rating decision denied the claim due to no 
new and material evidence.  The veteran did not appeal.  He 
attempted to reopen his claim again in April 2001, and the RO 
denied reopening the claim stating the evidence was 
cumulative.  The veteran appealed this decision to the Board.  
Following a remand for further development, this case 
eventually returned to the Board for a decision on the 
merits.  The Board issued a denial in December 2003 finding 
there was no continuity of symptomatology.  This decision 
became final because the veteran did not appeal to the Court 
of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7104 (b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).

Finally in December 2003, the veteran submitted additional 
evidence seeking to reopen his hypertension claim.  The RO 
reopened his claim, however entitlement to service connection 
was denied in a March 2004 rating decision.  This decision is 
now before the Board for appellate review. 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New" evidence is 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  "New and material evidence" can neither be 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

In conjunction with his claim to reopen, the veteran 
submitted a December 2003 letter from his pharmacist showing 
that he refilled prescriptions for his hypertension 
medication from 1966 to 1992.  The pharmacist's letter notes 
the two physicians that prescribed the medications are 
deceased.    

This letter is new in that it was not previously before 
agency decision makers.  Also, the opinion is material, as it 
relates to facts necessary to substantiate the claim, that 
is, a continuity of symptomatology since service.  Presuming 
its credibility, it raises a reasonable possibility of 
substantiating the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  In particular, it tends to show the 
veteran was diagnosed with hypertension within a year of 
separation from service.  To this extent that new and 
material evidence has been submitted, the appeal is allowed.  

Service Connection

The veteran contends that he was diagnosed with hypertension 
during his separation physical from active military service.  
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  For 
certain chronic diseases, the disability must have manifested 
to a compensable degree within one year of discharge from 
service.  38 C.F.R. § 3.307.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Current medical evidence of record confirms a diagnosis of 
hypertension.  See VA exam, April 2003.  The veteran asserts 
he was diagnosed with hypertension in service.  Copies of his 
service treatment records, including his separation 
examination, have been associated with the file.  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..  38 C.F.R. § 4.104 Note(1) to 
Diagnostic Code 7101 (2007).  

At the veteran's March 1963 pre-induction examination, his 
October 1963 entrance examination, and his September 1965 
separation examination, all of his blood pressure readings 
were normal for VA purposes.  They were 122/76, 140/80 and 
138/86 respectively.  His remaining service treatment records 
are negative for any symptoms or treatment for hypertension.  

The first medical evidence of record showing an indication of 
hypertension is dated June 1970.  Here, the private medical 
report shows that the veteran was a patient from June 1957 
until March 1970.  This encompasses periods before and after 
service.  In July 1967 the veteran complained of feeling 
extremely nervous, and his physician noted an elevated blood 
pressure reading of 160/90.  He prescribed a medication for 
nervousness.  On a follow-up visit the same July his blood 
pressure reading was 170/90.  He was started on medications 
for anxiety and hypertension.   

As new and material evidence, the veteran submitted a letter 
from his pharmacist dated December 2003.  The pharmacist 
wrote that he owned his pharmacy in Texas, and recalled 
filling a particular blood pressure medicine for the veteran 
beginning in 1966 and continuing through at least 1992.  He 
also stated that two physicians who prescribed the veteran's 
blood pressure medication have since deceased.  The 
pharmacist did not include any records with his December 2003 
letter.

When accessing the probative value of evidence, the 
thoroughness and detail of the evidence must be considered.  
The Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).   In his 
original May 1970 claim for service connection, the veteran 
indicated treatment by one private physician for his 
hypertension.  He did not list either physician stated in the 
pharmacist's letter. 
 
In fact, the veteran did not claim treatment by these other 
physicians until his subsequent April 2001 claim.  Then, he 
provided a statement of medical history in a letter dated 
December 1992, which is addressed to the VA outpatient clinic 
in Laredo, Texas, and was provided to the RO in July 2001.  
In the veteran's letter, he indicates treatment by one 
private physician for 4 years before being referred to 
another physician for control of his hypertension.  The June 
1970 private medical report obtained by the RO indicates 
treatment over a thirteen year period, and does not mention 
any referral to another doctor. 

Also in the June 1970 medical report, the private physician 
provides detailed treatment dates, the veteran's blood 
pressure readings and medications.  By contrast, the 
pharmacist's letter did not include any specific dates as to 
when the prescriptions were filled or refilled.  The letter 
merely stated beginning in 1966.  If the veteran's first 
prescription was filled in late 1966, this would be outside 
the timeframe for entitlement to presumptive service 
connection. 

In the June 1970 private medical report, his doctor listed 
prescribing a different blood pressure medication from the 
medication listed by the pharmacist.  As stated previously, 
the private medical report gives a detailed history regarding 
the veteran's blood pressure readings and medications.  The 
pharmacist's letter did not include any specific dates, 
records, receipts or other items that would lend credibility 
to the letter.  The letter appears to be based on 
recollection alone, which is over 37 years since the initial 
prescription would have been filled.  The letter provides no 
details or corroborative evidence that the pharmacist may 
have used to refresh his memory of the remote event 
described.  The private physician's report listed specific 
dates and types of treatment, is more contemporaneous to the 
events described and overall of greater probative value.  It 
shows at most, an onset of hypertension in July 1967, nearly 
two years after the veteran separated from service.     
  
In a January 1985 private medical report by the veteran's 
current physician, when giving his medical history he 
reported having had high blood pressure readings about 6 
years earlier.  On this evidence, there is no continuity of 
symptomatology since service.  

Despite a lack of continuity of symptomatology, service 
connection may still be granted when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (d) 
(2007).  To that end, following a remand by the Board, a VA 
examination and an opinion was obtained in April 2003.  The 
examiner was asked to determine whether the veteran's 
hypertension was related to service.  After reviewing the 
claims file, the VA examiner opined that "there is no 
evidence that his hypertension is secondary to his active 
duty service or any medication or any treatment for his 
allergic rhinitis and sinusitis."  His rationale was that it 
in 1965 the veteran's blood pressure was normal, and that it 
was not until 1967 when his blood pressure was elevated.  He 
stated that there is no evidence that his hypertension is 
related to service.  

The April 2003 VA opinion is credible in that the examiner is 
a medical professional and competent to render an opinion in 
this matter.  He based his opinion upon a complete review of 
the claims file and it is supported by detailed rationale.  
There is no credible medical evidence to the contrary.  As 
such, the Board assigns this medical opinion significant 
weight.

Additionally, the medical evidence of record does not show 
that the veteran was diagnosed with hypertension within one 
year of service.  The veteran alleges that he was diagnosed 
in 1966; however, the physician is deceased and his records 
have been destroyed.  The medical evidence of record shows 
treatment for hypertension beginning in July 1967.  This is 
outside the presumptive period for service connection.  

In essence, the preponderance of the evidence is against a 
finding that the veteran's hypertension was exhibited in 
service, or that hypertension can be presumed to be the 
result of service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for hypertension is denied.
  
ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
hypertension is granted.

Entitlement to service connection for hypertension is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


